Citation Nr: 0013030	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  99-04 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
shoulders.

2.  Entitlement to service connection for arthritis of the 
spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel



INTRODUCTION

The veteran served on active duty for one year, 11 months, 
and 22 days, to include the period between May 1968 and 
December 1969.  His appeal comes before the Board of 
Veterans' Appeals (Board) from a November 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.



FINDINGS OF FACT

1.  There is no competent medical evidence that the veteran 
currently has arthritis of the shoulders.

2.  There is no competent medical evidence that the veteran 
currently has arthritis of the spine.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
arthritis of the shoulders is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
arthritis of the spine is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 USCA § 1110 (West 1991).  When arthritis is manifested to 
a compensable degree within one year of separation from 
service, the disease may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 USCA § 1110 (West 1991). 

However, the initial inquiry in reviewing any claim before 
the Board is whether the veteran has presented evidence of a 
well-grounded claim, that is, one which is plausible or 
capable of substantiation.  The veteran carries the burden of 
submitting evidence "sufficient to justify a belief by a 
fair and impartial individual that the claim is well-
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  If he has not presented a well-
grounded claim, his appeal must fail.  While the claim need 
not be conclusive, it must be accompanied by supporting 
evidence; a mere allegation is not sufficient.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

A well-grounded claim for service connection requires that 
three elements be satisfied.  First, there must be competent 
evidence of a current disability, as established by a medical 
diagnosis; second, there must be competent evidence of an 
incurrence or aggravation of a disease or injury in service, 
as established by lay or medical evidence, as appropriate; 
third, there must be competent evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disorder, as established by medical evidence or a 
medical opinion.  See generally Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  

A service connection claim may also be well grounded, under 
38 C.F.R. § 3.303(b), if evidence, regardless of its date, 
shows that a veteran had a chronic condition in service and 
still has such condition.  Such evidence must be medical, 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If a chronic 
condition in service and since service is not shown, the 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates a present disorder to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 
493(1997).  

I. Shoulders

The veteran's service medical records are negative for any 
complaints or findings concerning the shoulders.  In a report 
of medical history for separation in December 1969, the 
veteran denied having or having had a painful shoulder.  At 
an examination for separation in December 1969, the veteran's 
upper extremities were evaluated as normal.

The veteran has submitted no postservice medical evidence 
tending to show that he has a disorder of the shoulders, such 
as arthritis.

The veteran's claim of entitlement to service connection for 
arthritis of the shoulders is not well grounded, because 
there is no medical evidence of a current disorder of the 
shoulders.  38 U.S.C.A. § 5107(a).  The claim is also not 
well grounded under 38 C.F.R. § 3.303(b) and Savage, because 
chronic arthritis of the shoulders was not demonstrated in 
service and since service.

I. The Spine

The service medical records disclose that, in September 1968, 
the veteran complained of back pain and dysuria.  He gave a 
history of "kidney trouble".  The impression was cystitis.  
The service medical records are otherwise negative for 
complaints or findings concerning the back or spine.  In a 
report of medical history for separation in December 1969, 
the veteran denied having back trouble of any kind.  At an 
examination for separation in December 1969, his spine and 
musculoskeletal system were evaluated as normal.

The veteran has submitted no postservice medical evidence 
showing a diagnosis of any disorder of the spine.  There is 
thus no competent evidence that he currently has arthritis or 
any other disorder of the spine, and his claim for service 
connection for arthritis of the spine is not well grounded.  
38 U.S.C.A. § 5107(a).  The claim is also not well grounded 
under 38 C.F.R. § 3.303(b) and Savage, because a chronic 
spinal disorder in service and since service has not been 
shown.

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claims for 
service connection for arthritis of the shoulders and spine 
"plausible".  See generally McKnight v. Gober, 131 F.3d 
1483, 1484-5 (Fed. Cir. 1997).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection for arthritis of the shoulders and 
spine.  Robinette v. Brown, 8 Vet.App. 69, 77-78 (1995).  


ORDER

A well-grounded claim having not been submitted, entitlement 
to service connection for arthritis of the shoulders is 
denied.

A well-grounded claim having not been submitted, entitlement 
to service connection for arthritis of the spine is denied.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

